Citation Nr: 1529652	
Decision Date: 07/10/15    Archive Date: 07/16/15

DOCKET NO.  09-33 844	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUES

1.  Entitlement to service connection for chronic atrial fibrillation (previously characterized as a heart disability), to include as secondary to service-connected diabetes mellitus, type II.

2.  Entitlement to service connection for peripheral neuropathy.

3.  Entitlement to a total disability rating based on individual unemployability due to service-connected disabilities (TDIU).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

David Gratz, Counsel


INTRODUCTION

The Veteran served on active duty from May 1955 to January 1979.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a July 2011 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida.

In September 2012, the Board remanded this case for further development.  The Board subsequently denied the Veteran's claim for service connection for a heart disability in a January 2014 decision.  Thereafter, the Veteran appealed to the United States Court of Appeals for Veterans Claims (Court).  In a July 2014 Joint Motion for Partial Remand (JMR), the Secretary of VA and the Veteran (the parties) moved the Court to vacate the January 2014 decision as to that issue.  The Court granted the JMR in a July 2014 Order.  The issue returns to the Board for further consideration.

In January 2015, the Board requested the opinion of a medical specialist from the Veterans Health Administration (VHA).  The requested opinion was received in April 2015; however, the opinion was found to be inadequate.  Consequently, the Board requested a second VHA opinion June 2015.  The second opinion was received in July 2015.

The Board remanded the issues of 1) entitlement to service connection for peripheral neuropathy and 2) entitlement to a TDIU in January 2014, and those issues remain pending before the Agency of Original Jurisdiction (AOJ).

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  38 U.S.C.A. § 7107(a)(2) (West 2014).



FINDING OF FACT

The Veteran's chronic atrial fibrillation was caused by his service-connected diabetes mellitus, type II.


CONCLUSION OF LAW

Chronic atrial fibrillation resulted from service-connected disabilities.  38 U.S.C.A. 1110, 1131, 1154(a), 5107(b) (West 2002); 38 C.F.R. §§ 3.102, 3.303, 3.310 (2014).


REASONS AND BASES FOR FINDING AND CONCLUSIONS

Establishing service connection generally requires medical or, in certain circumstances, lay evidence of (1) a current disability; (2) an in-service incurrence or aggravation of a disease or injury; and (3) a nexus between the claimed in-service disease or injury and the present disability.  Davidson v. Shinseki, 581 F.3d 1313 (Fed.Cir.2009); Hickson v. West, 12 Vet. App. 247, 253 (1999); Caluza v. Brown, 7 Vet. App. 498, 506 (1995), aff'd per curiam, 78 F. 3d 604 (Fed. Cir. 1996) (table).

Service connection may also be established for disability that is proximately due to or the result of a service-connected disability.  38 C.F.R. § 3.310(a) (2014).  Further, a disability which is aggravated by a service-connected disability may be service-connected to the degree that the aggravation is shown.  38 C.F.R. § 3.310 (2014); El-Amin v. Shinseki, 26 Vet.App. 136 (2013); Allen v. Brown, 7 Vet.App. 439 (1995).

The evidence of record supports the Veteran's assertion that his chronic atrial fibrillation was caused by his service-connected diabetes mellitus, type II.  First, the Veteran has multiple current diagnoses of chronic atrial fibrillation, including from VA clinicians in September 2002 and April 2007 (per echocardiogram), as well as a pacemaker for that disorder, as documented by a VA clinician in May 2012.

Second, in a July 2015 VHA opinion, the medical expert opined that the Veteran's service-connected diabetes mellitus is associated with an increased risk of development of atrial fibrillation.

The July 2015 VHA medical expert's opinion is competent because he is qualified through education, training, or experience to offer medical diagnoses, statements, or opinions.  38 C.F.R. § 3.159(a)(1).  Also, the VHA medical expert's findings are credible based on their internal consistency and his duty to provide truthful opinions.  The Board further finds that the July 2015 VHA medical expert's opinion is most probative because he considered the Veteran's medical records and discussed his medical history, provided an opinion, and offered clear reasoning demonstrating that the Veteran's service-connected diabetes mellitus, type II, was a causative risk factor for the development of chronic atrial fibrillation.  See Nieves-Rodriguez v. Peake, 22 Vet. App. 295 (2008); see also Stefl v. Nicholson, 21 Vet. App. 120, 124 (2007).

Based on the above, the Board finds that the evidence is at least in equipoise as to whether the Veteran's chronic atrial fibrillation is related to his service-connected diabetes mellitus, type II.  38 C.F.R. § 3.310 (2014).  Thus, resolving all reasonable doubt in the Veteran's favor, the Board finds that service connection is warranted for his chronic atrial fibrillation.  38 U.S.C.A. § 5107; 38 C.F.R. § 3.102.


ORDER

Service connection for chronic atrial fibrillation is granted.




____________________________________________
STEVEN D. REISS
Veterans Law Judge, Board of Veterans' Appeals
Department of Veterans Affairs


